DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 04/13/2022 are acknowledged and entered.

Claims 1-73 were pending.  In the amendment as filed, applicants have amended claims 1-3, 8, 9, 30, and 42; and cancelled claims 7, 12, 13, 16-18, 36, 37, and 41.  No claims have been added.  Therefore, claims 1-6, 8-11, 14, 15, 19-35, 38-40, and 42-73 are currently pending. 

Claims 3, 5, 6, 9-11, 15, and 17-73 are drawn to non-elected inventions and/or species, wherein the election was made with traverse in the reply filed on 05/20/2020 in respond to the restriction and/or species election requirements mailed on 03/16/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.  Additionally, in order to retain the right to rejoinder of any process of making and/or using the elected product, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention.  Failure to do so may result in a loss of the right to rejoinder.  See MPEP § 821.04(b).  Applicants were advised of the requirements in the previous Office action mailed on 12/14/2021 (see para. 6 on pg. 3). 


Accordingly, claims 1, 2, 4, 8, and 14 are under consideration in this Office Action.

Additionally, it is relevant to note that the newly added limitation of “the pH of the composition is 4.2 to 4.4” of instant claim 1 constitute a shift to claim another invention after an election is made for this claimed functional property is directed to a liquid composition.  Here, the elected species for a type of composition of matters is a solid composition (see respond filed on 05/20/2020 and the withdrawn of claim 3 in the amendment filed on 05/20/2020).  Thus, the amendment of claim 1 constitute a shift to claim another invention after an election is made.  As recognized by MPEP § 819,
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejections of claims 1 and 7 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in light of applicant’s amendments of claim 1 and/or cancellation of claim 7 thereto. 

The rejection of claims 1, 2, 4, 7, 8, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (US Patent 6,524,611 B2) has been withdrawn in view of applicant’s amendments of claim 1 and/or cancellation of claims 7 and 16.  However, this rejection may be reinstated if the added limitation(s) of claim 1 are amended/removed in order to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and/or under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph (see paragraphs 15 and 19 below).

The rejection of claims 1, 2, 4, 7, 8, 12-14, and 16 under 35 U.S.C. 103 as being unpatentable over Howard et al. (US Patent 6,524,611 B2) and Galvan et al. (Journal of the International Society of Sports Nutrition, 2016, 13(12), pp. 1-24; cited in IDS filed 08/23/2019) has been withdrawn in light of applicant’s amendments of claim 1 and/or cancellation of claims 7, 12, 13, and 16.  However, this rejection may be reinstated if the added limitation(s) of claim 1 are amended/removed in order to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and/or under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph (see paragraphs 15 and 19 below).

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 05/13/2022 has been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment
The affidavit under 37 CFR 1.132 filed 04/13/2022 is insufficient to overcome the rejection of claims 1, 2, 4, 7, 8, 12-14, and 16 based upon Howard et al. (US Patent 6,524,611 B2) and Galvan et al. (Journal of the International Society of Sports Nutrition, 2016, 13(12), pp. 1-24; cited in IDS filed 08/23/2019) under 35 U.S.C. 103 as set forth in the last Office action because:
i) No factual data were presented for the nexus, i.e. structural and functional correlation, between the claimed solid composition and the claimed pH property in which the claimed solid composition of claim 1 is a dosage form such as a capsule, a cachet, a pill, a tablet, an effervescent tablet, a powder, a granule, a pellet, a bead, a particle, a troche, a lozenge or a gel.
ii) No factual data were presented regarding the criticality of the newly added claimed pH values of instant claim 1 and the claimed solid composition that is a dosage form such as a capsule, a cachet, a pill, a tablet, an effervescent tablet, a powder, a granule, a pellet, a bead, a particle, a troche, a lozenge or a gel.
iii) Picking and choosing disclosures from the prior art of Howard et al. (US Patent 6,524,611 B2) to demonstrate that the prior art of Howard et al. teaches away from the claimed invention is not entitled to any weight.  Because an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

New Rejection(s) – Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all claims depending therefrom, are indefinite for the recitation of “the pH of the composition is 4.2 to 4.4” because one of ordinary skill in the art would not be able to reasonably determine its metes and bounds in regards to the ‘dosage form’ (i.e. ‘a capsule, a cachet, a pill, a tablet, an effervescent tablet, a powder, a granule, a pellet, a bead, a particle, a troche, a lozenge’ or ‘a gel’) as recited by instant claim 1 and/or the ‘solid composition’ as recited by instant claim 2.  The present specification discloses that the ‘pH’ is a property/functional limitation of a liquid composition (see paras. [0044] of pg. 14; and [0048] of pg. 15).  Moreover, it is recognized in pharmaceutical and nutraceutical arts the ‘pH’ is a property related to a liquid/solution.  Therefore, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation ‘a solid composition’, and the claim also recites ‘a dietary supplement, a component of a dietary supplement, and a component of a fortified food’ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Newly amended claim 2 recites the “composition of claim 1, wherein the composition is a solid composition and is a dietary supplement, a component of a dietary supplement, and a component of a fortified food”.  Claim 1 for which claim 2 depends recites the “composition is in a dosage form selected from the group consisting of: a capsule, a cachet, a pill, a tablet, an effervescent tablet, a powder, a granule, a pellet, a bead, a particle, a troche, a lozenge, a gel, a liquid, a suspension, a solution, an elixir, and a syrup”.  Thus, claim 2 fail to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


















The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 8, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 1, 2, 4, 8, and 14 as a whole is drawn to a solid composition that comprises three (3) primary structural features:
1) a creatine compound;
2) a creatinine compound; and
3) a dosage form such as a capsule, a cachet, a pill, a tablet, an effervescent tablet, a powder, a granule, a pellet, a bead, a particle, a troche, a lozenge, or a gel.
However, the newly added limitation of ‘the pH of the composition is 4.2 to 4.4’ of claim 1 is directed to a property of a liquid/solution composition.  Thus, the structural and functional correlation between the claimed solid composition and the claimed pH property have no clear support in the originally filed specification and claims.  The original/present specification discloses that the ‘pH’ is a property/functional limitation of a liquid composition (see paras. [0044] of pg. 14; and [0048] of pg. 15).   Moreover, it is recognized in pharmaceutical and nutraceutical arts the ‘pH’ is a property related to a liquid/solution.  The original claims does not support that there is a structural and functional correlation between the claimed solid composition and the claimed pH property as recited by the newly added limitation of instant claim 1.  Therefore, as a whole, the claimed solid composition and the newly added claimed pH property have no specification and original claim support, and it is considered new matter.
Accordingly, claims 1, 2, 4, 8, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
July 11, 2022